EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Ted Crawford (Reg. No. 50610) on 05/20/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. (Currently Amended) An apparatus comprising:
circuitry capable to:
assign a different quality of service (QoS) parameter to each of a plurality of remote direct memory access (RDMA) queue pairs created for a virtual machine, the virtual machine to operate on a compute device, the plurality of RDMA queue pairs to include a first RDMA queue pair associated with a remote compute device, a second RDMA queue pair associated with a storage device, and a third RDMA queue pair associated with a hardware accelerator device; 
allocate bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter, wherein the first RDMA queue pair, the second RDMA queue pair, and the third RDMA queue pair are allocated different bandwidth;
monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs; and
update bandwidth allocation to one or more of the plurality of RDMA queue pairs based on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow.

2. (Cancelled).

3. (Previously Presented) The apparatus of claim 1, wherein the circuitry is further to assign each of the plurality of RDMA queue pairs to a different virtual extensible local area network (VXLAN).

4. (Previously Presented) The apparatus of claim 1, wherein to allocate bandwidth to each of the plurality of RDMA queue pairs comprise the circuitry to assign a weighting to each of the plurality of RDMA queue pairs,
wherein a network interface controller of the compute device is to service the plurality of RDMA queue pairs via use of a weighted round robin algorithm that includes the assigned weighting to each of the plurality of RDMA queue pairs as an input to the weighted round robin algorithm.

5. (Previously Presented) The apparatus of claim 1, further comprising the circuitry capable to:
estimate a future bandwidth of one or more of the plurality of RDMA queue pairs; and
update, based on the estimation of the future bandwidth of the one or more of the plurality of RDMA queue pairs, bandwidth allocation to the one or more of the plurality of RDMA queue pairs.

6. (Currently Amended) The apparatus of claim 5, wherein to estimate the future bandwidth of the one or more of the plurality of RDMA queue pairs comprises to estimate the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of the at least one flow through the plurality of RDMA queue pairs as an elephant flow or a mouse flow.

7. (Cancelled).

8. (Previously Presented) The apparatus of claim 1, wherein to allocate the bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on the corresponding assigned QoS parameter comprises to allocate the bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on the corresponding assigned QoS parameter with use of an operational code that configures a network interface controller of the compute device to allocate the bandwidth to each of the plurality of RDMA queue pairs.

9. (Previously Presented) The apparatus of claim 1, wherein the circuitry is further capable to assign each of the plurality of RDMA queue pairs a minimum bandwidth and a maximum bandwidth.

10. (Currently Amended) A method comprising:
assigning, by circuitry of a compute device, a different quality of service (QoS) parameter to each of a plurality of remote direct memory access (RDMA) queue pairs created for a virtual machine, the virtual machine to operate on the compute device, the plurality of RDMA queue pairs to include a first RDMA queue pair associated with a remote compute device, a second RDMA queue pair associated with a storage device, and a third RDMA queue pair associated with a hardware accelerator device; 
allocating, by the circuitry of the compute device, bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter;
monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs

updatingbased on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow.

11. (Previously Presented) The method of claim 10, wherein the plurality of RDMA queue pairs comprises a first RDMA queue pair associated with a remote compute device, a second RDMA queue pair associated with a storage device, and a third RDMA queue pair associated with an accelerator device,
wherein the first RDMA queue pair, the second RDMA queue pair, and the third RDMA queue pair are all allocated different bandwidth.

12. (Previously Presented) The method of claim 10, further comprising assigning, by the circuitry of the compute device, each of the plurality of RDMA queue pairs to a different virtual extensible local area network (VXLAN).

13. (Previously Presented) The method of claim 10, wherein allocating bandwidth to each of the plurality of RDMA queue pairs comprises assigning a weighting to each of the plurality of RDMA queue pairs, the method further comprising servicing, by a network interface controller of the compute device, the plurality of RDMA queue pairs via use of a weighted round robin algorithm that includes the assigned weighting to each of the plurality of RDMA queue pairs as an input to the weighted round robin algorithm.

14. (Cancelled).

15. (Currently Amended) The method of claim 10, wherein estimating, by the circuitry of the compute device, the future bandwidth of the one or more of the plurality of RDMA queue pairs comprises estimating, by the circuitry of the compute device, the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of the at least one flow through the plurality of RDMA queue pairs as an elephant flow or a mouse flow.

16. (Cancelled).

17. (Previously Presented) The method of claim 10, further comprising assigning, by the circuitry of the compute device, each of the plurality of RDMA queue pairs a minimum bandwidth and a maximum bandwidth.

18. (Currently Amended) One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed, causes a system to:
assign a different quality of service (QoS) parameter to each of a plurality of remote direct memory access (RDMA) queue pairs created for a virtual machine, the virtual machine to operate on a compute device, the plurality of RDMA queue pairs to include a first RDMA queue pair associated with a remote compute device, a second RDMA queue pair associated with a storage device, and a third RDMA queue pair associated with a hardware accelerator device; 
allocate bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter, wherein the first RDMA queue pair, the second RDMA queue pair, and the third RDMA queue pair are allocated different bandwidth;
monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs; and
update bandwidth allocation to one or more of the plurality of RDMA queue pairs based on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow.

19. (Cancelled).

20. (Previously Presented) The one or more non-transitory computer-readable media of claim 18, wherein the plurality of instructions further causes the compute device to assign each of the plurality of RDMA queue pairs to a different virtual extensible local area network (VXLAN).

21. (Previously Presented) The one or more non-transitory computer-readable media of claim 18, wherein to allocate bandwidth to each of the plurality of RDMA queue pairs comprises to assign a weighting to each of the plurality of RDMA queue pairs,
wherein the plurality of instructions further causes the system to service the plurality of RDMA queue pairs via use of a weighted round robin algorithm that includes the assigned weighting to each of the plurality of RDMA queue pairs as an input to the weighted round robin algorithm.

22. (Previously Presented) The one or more non-transitory computer-readable media of claim 18, wherein the plurality of instructions further causes the system to:
estimate a future bandwidth of one or more of the plurality of RDMA queue pairs; and
update, based on the estimation of the future bandwidth of the one or more of the plurality of RDMA queue pairs, bandwidth allocation to the one or more of the plurality of RDMA queue pairs.

23. (Currently Amended) The one or more non-transitory computer-readable media of claim 22, wherein to estimate the future bandwidth of the one or more of the plurality of RDMA queue pairs comprises to estimate the future bandwidth of the one or more of the plurality of RDMA queue pairs based on a classification of the at least one flow through the plurality of RDMA queue pairs as an elephant flow or a mouse flow.

24. (Cancelled).

25. (Currently Amended) The one or more non-transitory computer-readable media of claim 18, wherein to allocate the bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on the corresponding assigned QoS parameter comprises to allocate the bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on the 

REASONS FOR ALLOWANCE
	
Claims 1, 3-6, 8-13, 15, 17, 18, 20-23, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 18.

The features as recited in independent claim 1: “allocate bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter, wherein the first RDMA queue pair, the second RDMA queue pair, and the third RDMA queue pair are allocated different bandwidth; monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs; and update bandwidth allocation to one or more of the plurality of RDMA queue pairs based on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 10: “allocating, by the circuitry of the compute device, bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter; monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs; and
updating bandwidth allocation to the one or more of the plurality of RDMA queue pairs based on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 18: “allocate bandwidth to each of the plurality of RDMA queue pairs for the virtual machine based on a corresponding assigned QoS parameter, wherein the first RDMA queue pair, the second RDMA queue pair, and the third RDMA queue pair are allocated different bandwidth; monitor telemetry data associated with at least one flow through the plurality of RDMA queue pairs; and
update bandwidth allocation to one or more of the plurality of RDMA queue pairs based on the monitored telemetry data indicating whether the flow is an elephant flow or a mouse flow”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199